Sullivan, J.,
concurring.
While concurring in the judgment, I feel constrained to express my dissent from the proposition announced in the former opinion that, the first clause of section 2 of article 14 of the constitution is directed only against those who are in default either as collectors and custodians of public money or as collectors and custodians of public property. I think the provision should be construed as though it read: “Any person who is in default as a collector or custodian of public money or property,” etc. A construction based on a literal reading of the clause is not merely unreasonable, but leads to an absurdity. There never has been, and there is not the slightest reason to suppose there ever will be, in this state such an office as that of collector and custodian of public property. That the framers of the constitution or the electors of the state had such an office in mind as a possible legislative creation is beyond belief. Besides, there seems to be an insuperable difficulty in the way of one who is a collector and custodiam of money ever being in default in both, capacities. His relation to the money as collector necessarily ends where his connection with it as custodian begins. He cannot become a custodian without having been faithful as a collector. Thus a too literal interpretation, of the clause practically nullifies it. Being charged with the duty of issuing execution for the collection of fines and judgments on forfeited recognizances, the clerk of the district court is undoubtedly k collector of public money, but his possession of such money is only incidental to -its collection and he is, therefore, not a custodian within the meaning of the constitution.